[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The complaint in this action refers to an oral month-to-month lease. There was evidence that payments were to be made weekly, if at all; if there was a true rental agreement, it would have to be on a week-to-week basis. See § 47a-3b of the General Statutes. The dates of service and the quit date of the notice to quit do not provide subject matter jurisdiction for a summary process action based on a weekly rental agreement, as the quit date is not within the tenancy sought to be terminated. Judgment, then, may enter for the defendant.
In addition to the more technical ground stated above, I also CT Page 10077 do not find a rental agreement proved. Perhaps the ground of once having the right or privilege to occupy the premises but no longer having such right; see § 47a-23 (a)(3) of the General Statutes; would be more appropriate.
Beach, J.